Proceeding pursuant to CPLR article 78 to review a determination of the respondent Leonard A. Portuondo, dated July 1, 1993, which confirmed a decision of a Hearing Officer dated June 24, 1993, finding that the petitioner had violated certain prison disciplinary rules and imposing a penalty.
Adjudged that the determination is confirmed and the *294proceeding is dismissed on the merits, without costs or disbursements.
We find that the misbehavior report, coupled with the testimony of a Correction Officer who witnessed the incident, provided substantial evidence to support the determination (see generally, Matter of Perez v Wilmot, 67 NY2d 615; People ex rel. Vega v Smith, 66 NY2d 130).
The petitioner’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.